DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed 8/25/2022 amended claim 1 and cancelled claims 3 and 10.  Applicant’s amendments in light of their arguments are persuasive in overcoming the 35 USC 103 rejection over Kashiwada in view of Monzyk from the office action mailed 6/10/2022; therefore this rejection is withdrawn.  Neither applicant’s amendments nor arguments addressed below overcome the 35 USC 103 rejection over Matsubara in view of Monzyk from the office action mailed 6/10/2022; therefore this rejection is maintained below.  

Claim Objections
Claims 14-16 are objected to because of the following informalities:  claims 14-16 are dependent from a cancelled claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsubara et al., US Patent No. 3,936,342 (hereinafter referred to as Matsubara) in view of Monzyk et al., US Patent Application Publication No. 2011/0200754 (hereinafter referred to as Monzyk).   
Regarding claims 1-9, Matsubara discloses a primer composition and a steel plate bonding process which is formed by heat curing at 240°C a resin composition comprising; an epoxy resin, up to 50 wt% of a phenol resin having an orthocresol component wherein the phenol resin has a number-average molecular weight of 250 to 350 (as recited in component (A) of claim 1 and reads on claim 2) (Col. 1-2/L. 67-12 and Col. 2-3/L. 42-2) and a solvent (as recited in component (C) of claim 1) (Para. [0069]) and then a dried film of a polyamide resin was put between steel sheets and the resultant assembly is hot-pressed to form the primer coating film comprising a polyamide resin (Col. 6/L. 11-45) 
Matsubara discloses all the limitations discussed above but does not explicitly disclose the polyamide resin of the primer composition as recited in component (B) of claim 1 although polyamide resins are discussed for use in the steel plate bonding process as discussed above.      
Monzyk discloses a primer coating composition comprising a 45 to 95 wt% of a polyamide resin (as recited in component (B) of claim 1) (Para. [0018], [0024], [0068] and [0119]) to which is added phosphate-based compounds (as recited in claims 4-5) (Para. [0022]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the polyamide resin of Monzyk in the composition of Matsubara in order to enhance the adhesion properties of the composition.       

Regarding claims 11-20, see discussion above.  

Response to Arguments
Applicant’s arguments filed 8/25/2022 regarding claims 1-2, 4-9 and 11-20 have been fully considered and are not persuasive. 
Applicant argues that the combination of references do not teach the solids content ratio of 80/20 to 99/1 between the phenol resin (A) and the polyamide resin (B).  This argument is not persuasive.  Matsubara discloses up to 50 wt% of the primer composition disclosed therein comprising a phenol resin.  The secondary reference, Monzyk discloses 45 to 95 wt% of a polyamide resin within the primer composition disclosed therein but this does not include the solvents.  As can be seen by Table 1/paragraph 0119 cited above and Table 3 the concentration of the polyamide compounds can be present as 100% solids and are present within the entire primer composition at a concentration of up to 18 wt% when the solvents are present.  Therefore the combination of references does teach the ratio of phenol resin (A) to polyamide resin (B) within the range recited in claim 1.  
Applicant also argues that Matsubara is not a proper primary reference in an obviousness rejection as ONE of the goals of Matsubara is a process for bonding steel sheet with an extremely quick bonding rate, and this is generally not possible with a polyamide-thermosetting resin mixture.  Thus, the proposed modification of Matsubara and Monzyk would be rendered unsatisfactory for the intended purpose of the Matsubara reference.  This argument is not persuasive.  As can be seen by claim 1 of Matsubara the issues of slow bonding rate with a polyamide-thermosetting resin combination is solved by Matsubara as the process steps in forming the primer layer explicitly includes the addition of polyamide resin compounds.         

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771